        Case
   AO 440        1:20-cv-22244-JEM
          (Rev. 10/2002) Summons in a Civil Case   Document 1-7 Entered on FLSD Docket 05/29/2020 Page 1 of 2

                                                   U NITED S TATES D ISTRICT C OURT
                                                         Southern District of Florida
                                             Case Number:

LEVY SIMON AND
YOUSELINIE SIMON, et al
                                         Plaintiff
    v.
CITY OF FLORIDA CITY,
FRANTZ HARDY, et al
                                         Defendant




                                                        SUMMONS IN A CIVIL CASE


                       TO: (Name and address of defendant)

                        Aruiz Leza (#0509) Florida City Police Department
                        404 W. Palm Dr, Florida City, FL 33034




             YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
               Richard J. Diaz
               3127 Ponce de Leon Blvd, Coral Gables, FL 33134




   an answer to the complaint which is herewith served upon you, within                 20              days after service of
   this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
   you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
   reasonable period of time after service.


                                                                                           5/29/2020
   CLERK                                                                  DATE




   (BY) DEPUTY CLERK
     Case
AO 440        1:20-cv-22244-JEM
       (Rev. 10/2002)                          Document
                      Summons in a Civil Case (Reverse)           1-7 Entered on FLSD Docket 05/29/2020 Page 2 of 2
                                                                 RETURN OF SERVICE
      Service of the Summons and Complaint was made by me 1                                      DATE

NAME OF SERVER (PRINT)                                                                           TITLE

      Check one box below to indicate appropriate method of service

      G         Served personally upon the defendant. Place where served:



      G         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable
                age and discretion then residing therein.
                Name of person with whom the summons and complaint were left:



      G         Returned unexecuted:




      G         Other (specify):



                                                           STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                              TOTAL   $0.00
                                                              DECLARATION OF SERVER




                      I declare under penalty of perjury under the laws of the United States of America that the foregoing
                information contained in the Return of Service and Statement of Service Fees is true and correct.




                Executed on
                               Date                                                        Signature of Server



                                                                                           Address of Server




          (1)        As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.

                                                                         Print                            Reset
